DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites a controlling device connected to the driving components and a motor and the controlling device controls the driving components to adjust a rotating speed of the motor according to a control signal. It is unclear how the motor is related to any of the other components recited in claim 7, i.e. the wind box, the air outlets, and the slot plates. Furthermore, claim 7 recites the driving components controls the opening and closing of the wind holes by pivoting respective slot plates. Thus, it is unclear how the driving components are adjusting a rotating speed of the motor, since the driving components are associated with the slot plates.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 202322618 machine translation) in view of Zhao (2020/0369550). Zhao ‘618 teaches a wind box comprising a wind box body, wherein an outer surface of the wind box body has a plurality of air outlets, the air outlets are horizontally arranged in an upper row and a lower row, the air outlets in an upper row are arranged respectively opposite to the air outlets in the lower row and each of the air outlets has a wind hole (figures 1-2, 3, 5, and 7, abstract, [0002]-[0003]). Zhao teaches the wind box further comprises a plurality of slot plates (8 or gate 2) respectively disposed in the wind holes (figures 1-7, [0003], [0027]), and a plurality of driving components 6, wherein each of the driving components is connected to the corresponding slot plate in the upper row and the corresponding slot plate in the lower row which is arranged opposite to the corresponding slot plate in the upper row, the corresponding two slot plates are controlled by the driving component to close or open the two corresponding wind holes ([0008], [0028], [0031], [0033], fig. 5).  Although Zhao focuses on sliding the slot plates up and down to open and close the corresponding wind holes ([0008]), Zhao also teaches slot plates are also known to be pivoting slot plates, such a butterfly valve 8 ([0003]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provide for the alternative slot plate comprising pivoting slot plates, as they are conventional means for predictable success in opening and closing of the wind holes, as taught by Zhao ‘618. 
Zhao ‘550 teaches a similar wind box comprising a wind box body, wherein an outer surface of the wind box body has a plurality of air outlets. Zhao ‘550 also teaches a plurality of slot plates respectively disposed in the wind holes and a driving component connected to a plurality of slot plate, wherein the slot plates are controlled by the driving component to pivot close or open the plurality of corresponding wind holes. Thus, in the alternative embodiment of providing a driving component for closing or opening the wind holes by pivoting slot plates, suggested by Zhao ‘618, it would have been obvious to one of ordinary skill to utilized a driving component, such as Zhao ‘550, wherein the driving component connected to corresponding upper and lower slot plates and provides for pivotal closing and opening of the wind holes.
Regarding claim 2, Zhao ‘618 teaches the driving component is mounted to an outer surface of the wind box body (figures 3-4), wherein the driving component comprises a base and a cylinder (6) connected to the base at one end, as can be seen in the figure 5 below. As can be seen, the driving component drives upper and lower slot plates. However, details regarding parts for providing pivoting motion of the slot plates are not offered.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (base)][AltContent: textbox (cylinder)]
    PNG
    media_image1.png
    511
    363
    media_image1.png
    Greyscale

Zhao ’550 teaches in figure 3 the driving component for pivot motion of the slot plates, comprising a base, a cylinder (12) connected to the base, an adapter connected to an end of the cylinder, and a pivot (13) connected to the another one end of the adapter that is opposite to the end of the adapter which is connected to the cylinder. 
[AltContent: arrow][AltContent: textbox (pivot)][AltContent: arrow][AltContent: textbox (adapter)][AltContent: arrow][AltContent: textbox (cylinder)][AltContent: arrow][AltContent: textbox (base)]
    PNG
    media_image2.png
    221
    444
    media_image2.png
    Greyscale

 Zhao ‘550 further teaches the pivot is connected to rotation shaft (a connecting rod), wherein the connecting rod is connected to another one end of the pivot, the other one end of the pivot is opposite to the end of pivot which is connected to the adapter ([0033]). As can be seen in figure 5 above, Zhao ‘618 teaches two opposite ends of a connecting rod are connected to the corresponding slot plate in the upper row and the corresponding slot plate in the lower row (at 3) which is arranged opposite to the corresponding slot plate in the upper row to allow for the closing and opening of the corresponding upper and lower slot plates at the same time. Thus, it would have been obvious to one ordinary skill in the art to expect a similar arrangement for the connecting rod (rotation shaft) of Zhao ‘550, wherein two opposite ends of the connecting rod are connected to the corresponding slot plate in the upper row and the corresponding slot plate in the lower row arranged opposite the corresponding slot plate in the upper row, so as allow pivotal opening and closing of the corresponding upper and lower slot plates at the same time. 
Regarding claim 3, Zhao ‘681 teaches an inner surface of the wind box body has a plurality of through holes arranged horizontally in the lower row and the upper row, the through holes arranged in the lower row are arranged respectively opposite the through holes arranged in the upper row, and the through holes are respectively connected to the wind holes (figures 1 and 4, [0003], [0024], claim 1). Zhao ‘618 further teaches a lifting structure disposed on a surface of the wind box body and a shield plate connected to the lifting structure, wherein the shield plate is controlled by the lifting structure to rise or descend, so as to close the through holes in the upper row or the through holes in the lower row ([0027]-[0028], figures 2-3).
Regarding claim 7, there are significant overlapping features between claim 7 and claim 1. Thus, applicant is directed to the rejection of claim 1 for the overlapping features of claim 7. In further regards to the detection device, Zhao ‘550 further teaches a controlling device that receives position information on a glass plate, which suggests a detection device for detecting a position of the glass plate, and providing a control signal to the driving mechanism to close the slot plate ([0037]).
Regarding claim 8-9, please refer to claims 2-3.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (JP 07-267664 machine translation provided) in view of Zhao et al. (CN 202322618 machine translation) and Zhao (2020/0369550). Hirai teaches a cooling device (p. 5 lines 15) comprising a motor 4, an air blower 3 connected to the motor, a first wind supply pipe 6 connected to air blower, and a wind box. Hirai further teaches a plurality of second wind supply pipes connected to corresponding air outlets of the wind box, and a plurality of wind outlet structures 8 connected to corresponding second wind supply pipes (figure 1, bottom half of p. 4 from [0016] down), wherein the motor can adjust a rotating speed of the air blower for a corresponding wind power outputted by the wind outlet structure (top 10 lines on p. 5). Hirai further teaches controlling opening and closing of a damper to controlled the amount of supplied air (p. 5 lines 5-8), but doesn’t offer specifics on the wind box. 
Zhao ‘618 teaches a wind box comprising a wind box body, wherein an outer surface of the wind box body has a plurality of air outlets, the air outlets are horizontally arranged in an upper row and a lower row, the air outlets in an upper row are arranged respectively opposite to the air outlets in the lower row and each of the air outlets has a wind hole (figures 1-2, 3, 5, and 7, abstract, [0002]-[0003]). Zhao teaches the wind box further comprises a plurality of slot plates (8 or gate 2) respectively disposed in the wind holes (figures 1-7, [0003], [0027]), and a plurality of driving components 6, wherein each of the driving components is connected to the corresponding slot plate in the upper row and the corresponding slot plate in the lower row which is arranged opposite to the corresponding slot plate in the upper row, the corresponding two slot plates are controlled by the driving component to close or open the two corresponding wind holes ([0008], [0028], [0031], [0033], fig. 5).  Although Zhao focuses on sliding the slot plates up and down to open and close the corresponding wind holes ([0008]), Zhao also teaches slot plates are also known to be pivoting slot plates, such a butterfly valve 8 ([0003]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provide for the alternative slot plate comprising pivoting slot plates, as they are conventional means for predictable success in opening and closing of the wind holes, as taught by Zhao ‘618. 
Zhao ‘550 teaches a similar wind box comprising a wind box body, wherein an outer surface of the wind box body has a plurality of air outlets. Zhao ‘550 also teaches a plurality of slot plates respectively disposed in the wind holes and a driving component connected to a plurality of slot plate, wherein the slot plates are controlled by the driving component to pivot close or open the plurality of corresponding wind holes. Thus, in the alternative embodiment of providing a driving component for closing or opening the wind holes by pivoting slot plates, suggested by Zhao ‘618, it would have been obvious to one of ordinary skill to utilized a driving component, such as Zhao ‘550, wherein the driving component connected to corresponding upper and lower slot plates and provides for pivotal closing and opening of the wind holes. The wind box of Zhao ‘618 and Zhao ‘550 comprises a plurality of dampers that provides for controlled air delivery through the outlets to respective wind outlet structures. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have adapted the wind box of Zhao ‘618 and Zhao ‘550 in the apparatus of Hirai as they predictable provided for controlled opening and closing of selected dampers to provide the desired air delivery to the wind outlet structures. 
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to fairly suggest a lifting structure, for a shield plate on the inner surface of a wind box body, comprising two transmission gears on respective upper and lower brackets and a chain around the two gears and connected to the shield plate.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741